Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Response to amendment
2. 	This office action is in response to an amendment filed on 01/31/2022. The amendment/arguments has been entered and considered. 

3. 	Claims 1 and 11 have been amended. Claims 1 -20 are now pending in this office action.

4.	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are not persuasive. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)). Please see the response below.

5.	Applicant’s argument’s on page 13 regarding claim 1 and 11 states “Agrawal also does not disclose or suggest among other limitations, identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of the at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; and retrieving, the natural language query data associated with the identified at least one query data entry as recited in claims 1 and 11”.

	Examiner respectfully disagrees and maintains the rejection as, identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data is taught by Winters et al (Paragraph [0082] In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) for a particular user or group of users that best matches the set of characteristics specified by the user data (125) (i.e., the based on the characteristics of the first user, identifying group of users best matches the set of characteristics specified by the user data).
	However Winters et al fails to explicitly teach, wherein the at least natural language query data of the at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user;
	Agrawal et al is introduced to teach this particular limitation (Paragraph [0026] a natural language question "what is the monthly growth of sales," words in the question may be extracted and assessed to rule out words such as "what," "is," "the," "of," etc. as meaningful query terms. Words such as "monthly growth" and "sales" may be identified as query terms based on previously stored query term rules and/or heuristics from previously processed queries (i.e., identifying the data entries from the natural language and associating to previously processed queries received from one or more users).
and retrieving, the natural language query data associated with the identified at least one query data (Paragraph [0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning (i.e., retrieving, the natural language query data associated with the identified query data entries). For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets.
Therefore Winters et al  and Agrawal et al combined together teaches the entire Applicant argued limitation.
Therefore, the rejection under 35 U.S.C. 103 is maintained for claim 1 and 11.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alex; Joakim (US 20130073340 A1) in view of Ting, David M.T. (US 20040205176 A1), Winters; Michelle Eng (US 20140244353 A1) and in further view of Agrawal; Nikunj (US 20180203924 A1).

Regarding independent Claim 1, Alex; Joakim (US 20130073340 A1) teaches, a method of providing intelligent natural language query suggestions comprising: storing, in a user database, user data entries from one or more merchant users, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier (Paragraph [0060] Various databases used herein may include: client data; merchant data [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]);
retrieving, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data (Paragraph [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location);
Alex et al fails to explicitly teach, identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being an opening of  a user application by the first user, the opening of the user application including authentication of the first user; querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data; identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of theAttorney Docket No. Page 3 at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieving, the natural language query data associated with the identified at least one query data entry; and, at least one of. storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and transmitting, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
Ting, David M.T. (US 20040205176 A1 ) teaches, identifying upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being an opening of  a user application by the first user, the opening of the user application including authentication of the first user retrieving (Paragraph [0038] trigger events can be set globally for all users and all applications, for individual users across all registered applications, for particular applications, for certain modules within applications, or for entries in selected fields on particular screens. [0039] a user 102 requests access (step 312) to an application server 106 (i.e., opening of user application which is the triggering event). The single-sign-on agent 132 retrieves the authentication credentials (step 314) from the user profile 134 residing on the client 104, and transmits the credentials to the application server 106. The application server 106 receives the application credentials (step 316) from the client 104, and grants the user 102 access to the requested application (step 318). Once granted access to the application server 106, the user 102 may execute functions (step 320) within the application based on the data stored in his user profile 134 (i.e.,. user characteristic data is accessed) [0044] FIG. 4 illustrates yet another feature of the invention that facilitates the capturing of some or all of a user's activities (or particular specified activities) within one or more applications (i.e., user characteristics/user activities are stored in the database), and the recording of the activities in audit records, which may be stored on the single-sign-on server 108, in the user profile 134, or both. Also see Paragraph [0006] The present invention automates the login process by storing login indicia (such as passwords, biometric authentication information, and the like) and recognizing the login screens of server and/or web-based applications. In response to a user's selection of an application and consequent receipt of a login or other form-based screen, the invention fills in the information called for by the screen and causes its transmission back to the server. In this way, the user is not burdened by the login process, and need not maintain awareness of the different requirements of each login screen she may encounter. The functionality of implementing the login resides on the user's client computer. The user's profile--i.e., the authentication information as well as the characteristics of the login screens for which the user is registered--is stored on a single-sign-on server and subsequently provided to the client computer only after the user authenticates herself thereto);
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Alex et al by providing a method that automates the login process by storing login indicia (such as passwords, biometric authentication information, and the like) and recognizing the login screens of server and/or web-based applications. In response to a user's selection of an application and consequent receipt of a login or other form-based screen, the invention fills in the information called for by the screen and causes its transmission back to the server, as taught by Ting et al (Paragraph [0006]).
  One of the ordinary skill in the art would have been motivated to make this modification so that the user is not burdened by the login process, and need not maintain awareness of the different requirements of each login screen she may encounter. The functionality of implementing the login resides on the user's client computer. The user's profile--i.e., the authentication information as well as the characteristics of the login screens for which the user is registered--is stored on a single-sign-on server and subsequently provided to the client computer only after the user authenticates herself thereto, as taught by Ting et al (Paragraph [0006]).
Alex et al and Ting et al fails to explicitly teach, querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data; identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of theAttorney Docket No. Page 3 at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieving, the natural language query data associated with the identified at least one query data entry; and, at least one of. storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and transmitting, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
Winters; Michelle Eng  (US 20140244353 A1) teaches, querying, based upon the first user characteristic data, a query database, wherein the query database stores a plurality of query data entries from the one or more merchant users and the query data entries comprise at least natural language query data and query characteristic data (Paragraph [0082] In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) for a particular user or group of users that best matches the set of characteristics specified by the user data (125) (i.e., the based on the characteristics of the first user, identifying group of users best matches the set of characteristics specified by the user data). Also see Paragraphs [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and instore spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction); 
identifying, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, … (Paragraph [0095], [0197], and [0198] the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person [0358] discloses profile generator (121) may consolidate transaction data for a person having multiple accounts to derive intelligence information about the person to generate a profile for the person [0361] discloses the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. [0372] discloses purchase details may be stored in a separate database and be looked up based on an identifier of the transaction (i.e., identifying query data entry having data similar to the first user characteristic data, which is purchase details based on the characteristics of past purchases). [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category);
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al and Ting et al to provide a method for a transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc. as taught by Winters (Paragraph [0030], [0036]).
Alex et al, Ting et al and Winters et al fails to explicitly teach, …wherein the at least natural language query data of theAttorney Docket No. Page 3 at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieving, the natural language query data associated with the identified at least one query data entry; and, at least one of. storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and transmitting, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
Agrawal; Nikunj (US 20180203924 A1) teaches, …wherein the at least natural language query data of theAttorney Docket No. Page 3 at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieving, the natural language query data associated with the identified at least one query data entry (Paragraph [0026] At 202, the natural language query may optionally be parsed to extract key terms and a query string may be generated. In some implementations, the parsing may be performed at the user device. Or alternatively, the server may receive a parse request over Hypertext Transfer Protocol (HTTP) from the user device. The server may send a request to an analytics module (e.g., see 305 in FIG. 3). For example, for a natural language question "what is the monthly growth of sales," words in the question may be extracted and assessed to rule out words such as "what," "is," "the," "of," etc. as meaningful query terms. Words such as "monthly growth" and "sales" may be identified as query terms based on previously stored query term rules and/or heuristics from previously processed queries (i.e., identifying the data entries from the natural language and associating to previously processed queries received from one or more users). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning (i.e., retrieving, the natural language query data associated with the identified query data entries). For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 
and, at least one of. storing, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and transmitting, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion (Fig. 4 Paragraph [0058] At screen 401, a user can type a natural language question in the query box 403, e.g., "how's the growth of monthly totals?" As another example, the query box 403 may provide a suggested query in response to the user entered question, to help users better understand how to structure their own questions using the precise terms. The question intake at the query box 403 may also automatically complete (i.e., suggesting natural language queries based on previously processed/stored queries), or correct typographical mistakes from, the user-entered question, so that the data entities for the query can be auto-completed. In some implementations, the query may be annotated with same colors with relevant sections in a spreadsheet to show how key terms in the query relate back to sections in the spreadsheet (i.e., suggestion are provided based on previously stored query term rules and/or heuristics from previously processed/stored queries). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning. For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated suggesting natural language query data to the user, as taught by Agrawal et al into Alex et al, Ting et al and Winters et al. Doing so would be desirable because it would allow for suggesting natural language query data to the user based on previous queries (Agrawal et al [0058]), thereby enhancing user convenience.

	Regarding dependent Claim 2, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 1. 
	Alex et al further teaches, receiving, from a second user, a natural language query and a second user identifier (Paragraph [0030] Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers (i.e., receiving a query from the second user identifier));
identifying, in the user database, a second user data entry (Paragraph [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. [0030] Phrases and terms (search queries) similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer);
retrieving, from the second user data entry, second user characteristic data, the second user characteristic data being merchant characteristic data (Paragraph [0030] Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location); 
Winters further teaches, and storing, in the query database, the natural language query and the second user characteristic data (Paragraph [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information).

Regarding dependent Claim 3, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 2.
Winters further teaches, the first user characteristic data is similar to the second user characteristic data and the identified at least one query data entry comprises the natural language query stored with the second user characteristic data  (Paragraph [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category (similar user characteristics) are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 4, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 2.
Alex et al further teaches, further comprising: receiving, from additional users, additional natural language queries, wherein each of the additional natural language queries are associated with a user identifier other than the first user identifier and the second user identifier (Paragraph [0030] Phrases and terms similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer. Internal data may be gathered before, during, or after a relationship between the credit issuer and the transaction account holder (e.g., the consumer or buyer). Such data may include consumer demographic data. Consumer demographic data includes any data pertaining to a consumer. Consumer demographic data may include consumer name, address, telephone number, email address, employer and social security number. Consumer transactional data is any data pertaining to the particular transactions in which a consumer engages during any given time period. Consumer transactional data may include, for example, transaction amount, transaction time, transaction vendor/merchant, and transaction vendor/merchant location. Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]);
Winters further teaches, comparing the natural language query received from the second user with the additional natural language queries and determining that the natural language query received from the second user is similar to at least one of the additional natural language queries, prior to storing the natural language query in the query database (Paragraph [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction [0095], [0197], and [0198] the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person [0358] discloses profile generator (121) may consolidate transaction data for a person having multiple accounts to derive intelligence information about the person to generate a profile for the person [0361] discloses the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. [0372] discloses purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc  [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 5, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 4. 
Winters further teaches, further comprising: identifying, in the user database, additional user characteristic data corresponding to the user identifier associated with the at least one additional language queries determined to be similar to the natural language query received from the second user (Paragraph [0085]- [0087] the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner). 

Regarding dependent Claim 6, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 1. 
Winters further teaches, the natural language query data of the query data entries comprises a natural language query received from at least one of a plurality of users (Paragraph [0086]-[0087], [0095] discloses transaction handler (103) stores data to indicate the use of the account information. the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101) (plurality of users)).

Regarding dependent Claim 7, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 6. 
Winters further teaches, the natural language query data further comprises at least one intent and at least one entity, wherein the at least one intent and the at least one entity are derived from the at least one natural language query (Paragraph [0352] the user specific profile (131) is used by a search engine to prioritize search results. The correlator (117) is to correlate transactions with online activities, such as searching, web browsing, and social networking. Multiple different devices are used at the point of interaction (107) for interaction with the user (101); and some of the devices may not be capable of receiving input from the user (101). In one embodiment, there are transaction terminals (105) to initiate transactions for a plurality of users (101) with a plurality of different merchants. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees (i.e., identifying the intent of the entity). For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time). 

Regarding dependent Claim 8, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 1. 	
Agrawal et al further teaches, the at least one natural language query suggestion of the first user suggestion database comprises a natural language query received from a user other than the first user (Paragraph [0026] At 202, the natural language query may optionally be parsed to extract key terms and a query string may be generated. In some implementations, the parsing may be performed at the user device. Or alternatively, the server may receive a parse request over Hypertext Transfer Protocol (HTTP) from the user device. The server may send a request to an analytics module (e.g., see 305 in FIG. 3). For example, for a natural language question "what is the monthly growth of sales," words in the question may be extracted and assessed to rule out words such as "what," "is," "the," "of," etc. as meaningful query terms. Words such as "monthly growth" and "sales" may be identified as query terms based on previously stored query term rules and/or heuristics from previously processed queries (i.e., identifying the data entries from the natural language and associating to previously processed queries received from one or more users). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning (i.e., retrieving, the natural language query data associated with the identified query data entries). For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 

Regarding dependent Claim 9, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 1. 
Alex et al further teaches, the method comprises the step of transmitting, to the user device of a user associated with the first user identifier, a notification comprising the at least one natural language suggestion, and wherein the notification causes the user device to display a pre-populated keyboard comprising the natural language query suggestion (Paragraph [0032] BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant [0034] BISS 106 may further generate reports and/or display results related to the request for business insights. The reports and/or results may be displayed by merchant web-client 102a. That is, a merchant may receive, review and/or interact with business insights via a web-based system).

Regarding dependent Claim 10, Alex et al, Ting et al, Winters and Agrawal et al teach, the method of claim 1. 
Agrawal et al further teaches, further comprising: receiving, from the user device of a user associated with the first user identifier, a user-selected query, wherein the user-selected query is identical to a natural language query suggestion of the at least one natural language query suggestion (Fig. 4 Paragraph [0058] At screen 401, a user can type a natural language question in the query box 403, e.g., "how's the growth of monthly totals?" As another example, the query box 403 may provide a suggested query in response to the user entered question, to help users better understand how to structure their own questions using the precise terms. The question intake at the query box 403 may also automatically complete (i.e., suggesting natural language queries based on previously processed/stored queries), or correct typographical mistakes from, the user-entered question, so that the data entities for the query can be auto-completed. In some implementations, the query may be annotated with same colors with relevant sections in a spreadsheet to show how key terms in the query relate back to sections in the spreadsheet (i.e., suggestion are provided based on previously stored query term rules and/or heuristics from previously processed/stored queries). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning. For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 

Regarding independent Claim 11, Alex; Joakim (US 20130073340 A1) teaches, a system for providing intelligent natural language query suggestions comprising: a user database storing a plurality of user data entries from one or more user merchants, each user data entry comprising at least a user identifier and associated user characteristic data, wherein each user identifier corresponds to a respective merchant identifier (Paragraph [0060] Various databases used herein may include: client data; merchant data [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]);
retrieve, from the first user data entry, first user characteristic data, the first user characteristic data being merchant characteristic data (Paragraph [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location);
Alex et al fails to explicitly teach, a query database storing a plurality of query data entries from the one or more merchant users, each query data entry comprising at least natural language query data and query characteristic data; a processing device configured to: identify upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being, an opening of a user application by the first user, the opening of the user application including authentication of the first user; querying, based upon the first user characteristic data, the query database, identify, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of the at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieve, the natural language query data associated with the identified at least one query data entry; and, at least one of: store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and/or transmit, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
Ting, David M.T. (US 20040205176 A1 ) teaches, a processing device configured to: identify upon a triggering event, in the user database, a first user data entry from a first user, the triggering event being, an opening of a user application by the first user, the opening of the user application including authentication of the first user (Paragraph [0038] trigger events can be set globally for all users and all applications, for individual users across all registered applications, for particular applications, for certain modules within applications, or for entries in selected fields on particular screens. [0039] a user 102 requests access (step 312) to an application server 106 (i.e., opening of user application which is the triggering event). The single-sign-on agent 132 retrieves the authentication credentials (step 314) from the user profile 134 residing on the client 104, and transmits the credentials to the application server 106. The application server 106 receives the application credentials (step 316) from the client 104, and grants the user 102 access to the requested application (step 318). Once granted access to the application server 106, the user 102 may execute functions (step 320) within the application based on the data stored in his user profile 134 (i.e.,. user characteristic data is accessed) [0044] FIG. 4 illustrates yet another feature of the invention that facilitates the capturing of some or all of a user's activities (or particular specified activities) within one or more applications (i.e., user characteristics/user activities are stored in the database), and the recording of the activities in audit records, which may be stored on the single-sign-on server 108, in the user profile 134, or both. Also see Paragraph [0006] The present invention automates the login process by storing login indicia (such as passwords, biometric authentication information, and the like) and recognizing the login screens of server and/or web-based applications. In response to a user's selection of an application and consequent receipt of a login or other form-based screen, the invention fills in the information called for by the screen and causes its transmission back to the server. In this way, the user is not burdened by the login process, and need not maintain awareness of the different requirements of each login screen she may encounter. The functionality of implementing the login resides on the user's client computer. The user's profile--i.e., the authentication information as well as the characteristics of the login screens for which the user is registered--is stored on a single-sign-on server and subsequently provided to the client computer only after the user authenticates herself thereto);
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Alex et al by providing a method that automates the login process by storing login indicia (such as passwords, biometric authentication information, and the like) and recognizing the login screens of server and/or web-based applications. In response to a user's selection of an application and consequent receipt of a login or other form-based screen, the invention fills in the information called for by the screen and causes its transmission back to the server., as taught by Ting et al (Paragraph [0006]).
Alex et al and  Ting et al fails to explicitly teach, a query database storing a plurality of query data entries from the one or more merchant users, each query data entry comprising at least natural language query data and query characteristic data; querying, based upon the first user characteristic data, the query database, identify, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data, wherein the at least natural language query data of the at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieve, the natural language query data associated with the identified at least one query data entry; and, at least one of: store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and/or transmit, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
Winters; Michelle Eng  (US 20140244353 A1) teaches, a query database storing a plurality of query data entries from the one or more merchant users, each query data entry comprising at least natural language query data and query characteristic data (Paragraph [0082] In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) for a particular user or group of users that best matches the set of characteristics specified by the user data (125) (i.e., the based on the characteristics of the first user, identifying group of users best matches the set of characteristics specified by the user data). Also see Paragraphs [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and instore spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction); 
querying, based upon the first user characteristic data, the query database, identify, in the query database, at least one query data entry having characteristic data similar to the first user characteristic data …(Paragraph [0095], [0197], and [0198] the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person [0358] discloses profile generator (121) may consolidate transaction data for a person having multiple accounts to derive intelligence information about the person to generate a profile for the person [0361] discloses the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. [0372] discloses purchase details may be stored in a separate database and be looked up based on an identifier of the transaction (i.e., identifying query data entry having data similar to the first user characteristic data, which is purchase details based on the characteristics of past purchases). [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category);
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Alex et al and Ting et al to provide a method for a transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc. as taught by Winters (Paragraph [0030], [0036]).
Alex et al, Ting et al and Winters et al fails to explicitly teach, … wherein the at least natural language query data of the at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieve, the natural language query data associated with the identified at least one query data entry; and, at least one of: store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and/or transmit, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion.
Agrawal; Nikunj (US 20180203924 A1) teaches, … wherein the at least natural language query data of the at least one query data entries comprises a natural language query received from one or more of a plurality of users, the one or more of the plurality of users being the same and/or different than the first user; retrieve, the natural language query data associated with the identified at least one query data entry (Paragraph [0026] At 202, the natural language query may optionally be parsed to extract key terms and a query string may be generated. In some implementations, the parsing may be performed at the user device. Or alternatively, the server may receive a parse request over Hypertext Transfer Protocol (HTTP) from the user device. The server may send a request to an analytics module (e.g., see 305 in FIG. 3). For example, for a natural language question "what is the monthly growth of sales," words in the question may be extracted and assessed to rule out words such as "what," "is," "the," "of," etc. as meaningful query terms. Words such as "monthly growth" and "sales" may be identified as query terms based on previously stored query term rules and/or heuristics from previously processed queries (i.e., identifying the data entries from the natural language and associating to previously processed queries received from one or more users). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning (i.e., retrieving, the natural language query data associated with the identified query data entries). For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 
and, at least one of: store, in a first user suggestion database, at least one natural language query suggestion, the at least one natural language query suggestion being based on the retrieved natural language query data, and/or transmit, to a user device of a user associated with the first user identifier, a notification comprising the at least one natural language query suggestion (Fig. 4 Paragraph [0058] At screen 401, a user can type a natural language question in the query box 403, e.g., "how's the growth of monthly totals?" As another example, the query box 403 may provide a suggested query in response to the user entered question, to help users better understand how to structure their own questions using the precise terms. The question intake at the query box 403 may also automatically complete (i.e., suggesting natural language queries based on previously processed/stored queries), or correct typographical mistakes from, the user-entered question, so that the data entities for the query can be auto-completed. In some implementations, the query may be annotated with same colors with relevant sections in a spreadsheet to show how key terms in the query relate back to sections in the spreadsheet (i.e., suggestion are provided based on previously stored query term rules and/or heuristics from previously processed/stored queries). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning. For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated suggesting natural language query data to the user, as taught by Agrawal et al into Alex et al, Ting et al and Winters et al. Doing so would be desirable because it would allow for suggesting natural language query data to the user based on previous queries (Agrawal et al [0058]), thereby enhancing user convenience.

Regarding dependent Claim 12, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 11. 
Alex et al further teaches, the processing device is further configured to: receive, from a second user, a natural language query and a second user identifier (Paragraph [0030] Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers);
identify, in the user database, a second user data entry (Paragraph [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. [0030] Phrases and terms (search queries) similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer);
retrieve, from the second user data entry, second user characteristic data, the second user characteristic data being merchant characteristic data (Paragraph [0030]Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0032] discloses business insights server system 106 may analyze a variety of "internal data" ... BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant. [0033] discloses Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location); 
Winters further teaches, and store, in the query database, the natural language query and the second user characteristic data (Paragraph [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information).

Regarding dependent Claim 13, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 12. 
Winters further teaches, the first user characteristic data is similar to the second user characteristic data and the identified at least one query data entry comprises the natural language query stored with the second user characteristic data (Paragraph [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category (similar user characteristics) are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 14, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 12. 
Alex et al further teaches, the processing device, is further configured to: receive, from additional users, additional natural language queries, wherein each of the additional natural language queries are associated with a user identifier other than the first user identifier and the second user identifier (Paragraph [0030] Phrases and terms similar to "internal data" may include any data a credit issuer possesses or acquires pertaining to a particular consumer. Internal data may be gathered before, during, or after a relationship between the credit issuer and the transaction account holder (e.g., the consumer or buyer). Such data may include consumer demographic data. Consumer demographic data includes any data pertaining to a consumer. Consumer demographic data may include consumer name, address, telephone number, email address, employer and social security number. Consumer transactional data is any data pertaining to the particular transactions in which a consumer engages during any given time period. Consumer transactional data may include, for example, transaction amount, transaction time, transaction vendor/merchant, and transaction vendor/merchant location. Transaction vendor/merchant location may contain a high degree of specificity to a vendor/merchant. For example, transaction vendor/merchant location may include a particular gasoline filing station in a particular postal code located at a particular cross section or address. Also, for example, transaction vendor/merchant location may include a particular web address, such as a Uniform Resource Locator ("URL"), an email address and/or an Internet Protocol ("IP") address for a vendor/merchant. Transaction vendor/merchant, and transaction vendor/merchant location may be associated with a particular consumer and further associated with sets of consumers [0037] With reference now to FIG. 4, a customer intelligence interface 400 may provide insight into the current spending, demographics, and/or lifestyle characteristics of a merchant's customers [0033] Internal data may be collected or otherwise stored for an individual who has conducted a transaction online or at a brick and mortar merchant location. Where internal data is associated with an online transaction, it may be received from customer web-client 102b and/or MSS 108 and by BISS 106. In other words, a customer who conducts a web-based transaction with a merchant may supply certain data to MSS 108 and/or, directly or indirectly (e.g., through a payment processing system, gateway, and/or another intermediary system) to BISS 106. Also see Paragraph [0036]);
Winters further teaches, compare the natural language query received from the second user with the additional natural language queries; and determine that the natural language query received from the second user is similar to at least one of the additional natural language queries, prior to storing the natural language query in the query database  (Paragraph [0046] a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123). In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party or as an alert or notification message. [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101). Thus, through matching the IP address, the cookie ID is associated with the account information. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time. [0311] discloses the transaction handler (103) is configured to provide transaction information about online and instore spending at a specific merchant. [0371] discloses a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants, etc. Thus, the corresponding merchant information related to a transaction can be determined using the merchant ID (305) recorded for the transaction [0095], [0197], and [0198] the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person [0358] discloses profile generator (121) may consolidate transaction data for a person having multiple accounts to derive intelligence information about the person to generate a profile for the person [0361] discloses the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc. [0372] discloses purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc  [0311] discloses the transaction handler (103) is configured to provide transaction information about online and in store spending at a specific merchant. [0453] discloses a query is to identify the user (101) to request the user specific profile (131 ), or the aggregated spending profile (341 ), of the user (101 ). The user (101) may be identified using the account data (111 ), such as the account number (302), or the user data (125) such as browser cookie ID, IP address, etc [0381] discloses To aggregate the transaction records (301) in account level, the transactions with a specific merchant or merchants in a specific category are counted according to the variable definitions (309) for a particular account to generate a frequency measure (e.g., 313) for the account relative to the specific merchant or merchant category; and the transaction amounts (e.g., 304) with the specific merchant or the specific category of merchants are summed for the particular account to generate an average spending amount for the account relative to the specific merchant or merchant category).

Regarding dependent Claim 15, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 14. 
Winters further teaches, the processing device is further configured to: identify, in the user database, additional user characteristic data corresponding to the user identifier associated with the at least one additional language query determined to be similar to the natural language query received from the second user (Paragraph [0085]- [0087] the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. 

Regarding dependent Claim 16, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 11. 
Winters further teaches, the natural language query data of the query data entries comprises a natural language query received from at least one of a plurality of users (Paragraph [0086]-[0087], [0095] discloses transaction handler (103) stores data to indicate the use of the account information ... the query request is within a predetermined time period from the transaction request, such as a few minutes, one hour, a day, etc ... the query may also include a cookie ID representing the user (101) (plurality of users)).

Regarding dependent Claim 17, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 16.
Winters further teaches, the natural language query data further comprises at least one intent and at least one entity, wherein the at least one intent and the at least one entity are derived from the at least one natural language query (Paragraph [0352] the user specific profile (131) is used by a search engine to prioritize search results. The correlator (117) is to correlate transactions with online activities, such as searching, web browsing, and social networking. Multiple different devices are used at the point of interaction (107) for interaction with the user (101); and some of the devices may not be capable of receiving input from the user (101). In one embodiment, there are transaction terminals (105) to initiate transactions for a plurality of users (101) with a plurality of different merchants. [0357] discloses the transaction data (109) includes transaction amounts, the identities of the payees (e.g., merchants), and the date and time of the transactions. The identities of the payees can be correlated to the businesses, services, products and/or locations of the payees. For example, the transaction handler (103) maintains a database of merchant data, including the merchant locations, businesses, services, products, etc. Thus, the transaction data (109) can be used to determine the purchase behavior, pattern, preference, tendency, frequency, trend, budget and/or propensity of the customers in relation to various types of businesses, services and/or products and in relation to time). 

Regarding dependent Claim 18, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 11. 
Agrawal et al further teaches, the at least one natural language query suggestion of the first user suggestion database comprises a natural language query received from a user other than the first user (Paragraph [0026] At 202, the natural language query may optionally be parsed to extract key terms and a query string may be generated. In some implementations, the parsing may be performed at the user device. Or alternatively, the server may receive a parse request over Hypertext Transfer Protocol (HTTP) from the user device. The server may send a request to an analytics module (e.g., see 305 in FIG. 3). For example, for a natural language question "what is the monthly growth of sales," words in the question may be extracted and assessed to rule out words such as "what," "is," "the," "of," etc. as meaningful query terms. Words such as "monthly growth" and "sales" may be identified as query terms based on previously stored query term rules and/or heuristics from previously processed queries (i.e., identifying the data entries from the natural language and associating to previously processed queries received from one or more users). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning (i.e., retrieving, the natural language query data associated with the identified query data entries). For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 

Regarding dependent Claim 19, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 11. 
Alex et al further teaches, the processing device is configured to transmit, to the user device of a user associated with the first user identifier, a notification comprising the at least one natural language suggestion, and wherein the notification causes the user device to display a pre-populated keyboard comprising the natural language query suggestion (Paragraph [0032] BISS 106 may analyze internal data to generate statistics, summaries, averages, trends, and/or other mathematical results, and may contribute to the particular business insight requested by the merchant [0034] BISS 106 may further generate reports and/or display results related to the request for business insights. The reports and/or results may be displayed by merchant web-client 102a. That is, a merchant may receive, review and/or interact with business insights via a web-based system).

Regarding dependent Claim 20, Alex et al, Ting et al, Winters and Agrawal et al teach, the system of claim 11. 
Agrawal et al further teaches, further comprising: receiving, from the user device of a user associated with the first user identifier, a user-selected query, wherein the user-selected query is identical to a natural language query suggestion of the at least one natural language query suggestion (Fig. 4 Paragraph [0058] At screen 401, a user can type a natural language question in the query box 403, e.g., "how's the growth of monthly totals?" As another example, the query box 403 may provide a suggested query in response to the user entered question, to help users better understand how to structure their own questions using the precise terms. The question intake at the query box 403 may also automatically complete (i.e., suggesting natural language queries based on previously processed/stored queries), or correct typographical mistakes from, the user-entered question, so that the data entities for the query can be auto-completed. In some implementations, the query may be annotated with same colors with relevant sections in a spreadsheet to show how key terms in the query relate back to sections in the spreadsheet (i.e., suggestion are provided based on previously stored query term rules and/or heuristics from previously processed/stored queries). Also see Paragraph[0028] At 204, one or more data tables or spreadsheets, or a grid range of a spreadsheet, may be identified as relevant to the query string. A table detection module (e.g., see 307 in FIG. 3) may be used to output tables detected from originally stored data tables or spreadsheets, e.g., based on heuristics or machine learning. For example, natural language key terms from the query string may be used to identify relevant data tables/spreadsheets. When the query string includes key terms such as "growth," "monthly," "sales," data tables/spreadsheet that have a column or a row recording monthly sales may be identified. As another example, data tables/spreadsheet can also be identified based on previously used data tables for similar query strings, e.g., when a natural language query "what is the monthly distribution of sales" identified a certain data table, the same data table may be identified for the query "how's the growth of monthly total sales" as well). 

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164